UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7537


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA MICHAEL COGDELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:07-cr-01521-JFA-2; 3:14-cv-02020-JFA)


Submitted:   July 28, 2016                 Decided:   August 16, 2016


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joshua Michael Cogdell, Appellant Pro Se.    Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joshua Michael Cogdell seeks to appeal the district court’s

July 29, 2015 order dismissing his 28 U.S.C. § 2255 (2012) motion

as time-barred and the court’s August 10, 2015 order construing

his motion to amend as a successive § 2255 motion and dismissing

it as unauthorized.      These orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012).     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2012).      When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.      Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.     Slack, 529 U.S. at 484-

85.

      With regard to the July 29 order, we have independently

reviewed the record and conclude that Cogdell has not made the

requisite     showing.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the portion of the appeal related to

                                  2
that order.     As to the August 10 order, we recently granted

Cogdell’s motion to file a successive § 2255 motion asserting his

claim based on Johnson v. United States, 135 S. Ct. 2551 (2015)

(declaring    residual   clause     of   Armed   Career   Criminal   Act

unconstitutionally vague).        See In re Cogdell, No. 16-358 (4th

Cir. June 21, 2016) (unpublished order).         Accordingly, we deny a

certificate of appealability and dismiss the portion of the appeal

related to that order as moot.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                              DISMISSED




                                    3